[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PER CURIAM IN RE: MOTION FOR SUMMARY JUDGMENT AS AGAINST THE PLAINTIFF, MICHAEL TAMBURRINO DATED JULY 27, 1990 AND MOTION FOR SUMMARY JUDGMENT DATED OCTOBER 6, 1989
In connection with each of these motions, the court by the parties' briefs and oral argument has received a plethora of legal CT Page 3667 argumentation, but a paucity of possibly available evidence to support the legal positions advanced, which will, undoubtedly, turn on a given party's intent, motive, and purpose.
We think, upon review of this complex litigation, that the existing pleading architecture, when read against the briefs and evidence submitted in support of these motions, is sufficient for the court at trial to consider whether the plaintiff-Tamburrino has made out a case of breach of contract as a third party beneficiary against the third party defendants, Wesson Anesthesia Group and Bijay Joshi, M.D.
We are also of the opinion that whether the contract between Johnson Memorial and these third party defendants provided for the hospital's indemnification by the third party defendants presents a genuine issue of fact, which we are unable to resolve on this evidentiary record, which we consider nugatory.
Each motion is denied.
So ordered.
WILLIAM PATRICK MURRAY, J. A Judge of the Superior Court